Citation Nr: 0205015	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  94-48 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for residuals of an eye 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied, among other things, service 
connection for residuals of an eye injury and post-traumatic 
stress disorder (PTSD).  

In an April 2002 written argument, the veteran's 
representative included service connection for PTSD as an 
issue on appeal.  However, a December 1998 rating decision 
granted service connection for post-traumatic stress 
disorder.  Therefore, the benefit sought on appeal to the 
Board, i.e., service connection, was granted and ended that 
appeal.  See Holland v. Gober, 10 Vet. App. 433 (1997) (per 
curiam); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In April 1997, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000). 

The case was previously before the Board in July 1997, when 
it was remanded for additional records and an examination of 
the veteran.  The requested development has been completed.  
The Board proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The medical evidence of record does not support a causal 
relationship between a current eye disorder and service.


CONCLUSION OF LAW

Residuals of a trauma to the eye were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On the veteran's entry examination in July 1958, uncorrected 
visual acuity was 20/20 bilaterally and no abnormality of 
vision was noted.  However, in November 1958, an ophthalmic 
note shows that his visual acuity was 20/40 bilaterally and 
he was given a prescription for eyeglasses with a diagnosis 
of astigmatism.  On examination at separation in August 1961, 
his uncorrected visual acuity was 20/40 bilaterally, 
corrected to 20/20.  He was noted to have defective visual 
acuity in both eyes, simple hyperopic astigmatism in the 
right eye, and mixed astigmatism in the left eye.  

The veteran's twin brother, who served with him on the U.S.S. 
Saratoga, indicated in a January 1992 statement that the 
veteran had injured his right eye in service in November or 
December 1959.  He reported that another service person had 
contacted him at the time, advising him that the veteran had 
been found, and was bleeding profusely from the head.  The 
brother reported seeing the veteran when he came out of sick 
bay, with 5 stitches in his eyebrow above his right eye and a 
severely bruised right eye that the veteran reported, "hurt 
like hell."  The brother added that soon after this injury, 
he had noticed that his brother's eye had become more crooked 
and continued to worsen until his right eye was now turned 
completely inward.  

Private treatment records show that the veteran was treated 
in November 1982 for an eye problem which had its onset four 
weeks ago.  He was found to have right eye weakness on 
lateral eye movements.  He was referred to Dr. R. Stodd for a 
consultation.  A follow-up note shows that Dr. Stodd 
confirmed paralysis and indicated that it was probably 
esotropia only and no cranial workup would be needed.  

The veteran was next treated in June 1985 when he was seen by 
C. Rhodes, M.D., for a complaint that his right eye over the 
past 2 to 3 years "wanders in."  He also reported times of 
double vision.  He related a history of injury to the right 
eye at age 11-12 years when he was hit by a snowball with a 
rock in it.  In an October 1993 letter, Dr. Rhodes, M.D. 
stated that when he first examined the veteran, his right eye 
was turned inward and he had a significant esotropia.  In a 
June 1994 letter, Dr. Rhodes wrote that the veteran's eyes 
were essentially normal except for the fact that he had 
esotropia.  Dr. Rhodes explained that the veteran did not 
have any visual impairment and he could do any job without 
any need for concern about his vision or the health of his 
eyes.  Dr. Rhodes performed corrective surgery on the 
veteran's right eye in August 1994.  A subsequent VA 
outpatient nursing note referred to the surgery and noted 
that he still had double vision, but his peripheral vision 
was expanded on the right.

In an October 1993 hearing before a hearing officer at the 
RO, the veteran described the injury to his eye in service.  
He explained that he was going off watch and entering his 
sleeping compartment on the ship.  As he turned around to 
close the hatch a large wave struck the ship and he was hit 
in the right brow by the hatch door.  He received several 
stitches.  After this injury, he stated that he was always 
banging into things because his depth perception was off 
which only got worse as time progressed.  He added that he 
could not remember the date of the injury and had never 
sought treatment for his eye condition, described as 
"crooked eye," other than to have a glasses prescription 
filled.

In a December 1993 VA fee-basis ophthalmology examination, 
the veteran reported being cross-eyed since being struck in 
the right eye while on a Navy ship when he was 20 years old.  
He then reported that since then, his eyes had not been 
straight and he had double vision.  He reported that for the 
past 33 years, he had been able to compensate by 
concentrating with one eye.  More recently he had noticed 
that it was more difficult to prevent the double vision.  
Clinically, there was slightly decreased right eye abduction, 
as well as esotropia and diplopia.  The impression was right 
6th nerve palsy.  The examiner noted that the veteran had an 
acquired esotropia, described as inturning of his eyes, from 
a previous trauma, and that it appeared to be from an old 
right sixth nerve palsy rather than a muscle entrapment.  The 
examiner indicated that "remarkably," the veteran had been 
able to compensate by ignoring his symptoms of double vision 
for over 30 years.

In September 1998, the veteran was afforded a VA eye 
examination, and the examiner noted that a records review was 
completed.  The report of examination includes a review of 
the veteran's complete medical history relating to his eyes, 
including a summary of the letter from the veteran's brother 
describing the injury in service.  Clinically, the examiner 
noted that the veteran did indeed have diplopia.  The 
examiner was unable to confirm the diagnosis of right sixth 
nerve palsy noted in the December 1993 examination noting 
that it would also be very uncommon to suffer trauma above 
the right eye that subsequently caused an intermittent 
esotropia, which later became constant if this were indeed a 
sixth nerve palsy.  

In general, head trauma causing sixth 
nerve palsy would cause an immediate 
difficulty with constant diplopia, which 
may resolve over the next few months. . . 
.  

Another explanation for diplopia with new 
onset after a head trauma could be an 
underlying childhood esophoria where [the 
patient] has a tendency to cross the eyes 
since childhood, but has been able to 
suppress it for most of his life.  This 
would be supported by his slightly 
hyperopic condition even of examination 
today.  This esophoria may breakdown to 
frank esotropia with time, and this 
breakdown occasionally may be 
precipitated by trauma.  Again I would 
expect this trauma to cause the condition 
to [become] constant immediately 
afterwards.  This would be a more likely 
explanation for the patient's history and 
findings throughout his examination, with 
the single exception being [the VA] 
examination in 1993.

The examiner added that she did not believe that the 
esotropia and double vision could be directly related to the 
periocular injury in late November or early December 1959.  

An orbital SC scan was ordered which the VA doctor reviewed 
in a November 1998 report.  She wrote that the scan showed no 
bony defects that could account for the veteran's diplopia.  
The most likely explanation, she repeated, was a childhood 
esophoria which had been suppressed most of the patient's 
life, but which became manifest after the head trauma.  

In a November 1999 addendum to the VA examination, the doctor 
addressed the question of astigmatism and right eyebrow/lid 
scarring.  She noted that the veteran had very mild 
astigmatism in each eye which was symmetrical.  She added 
that the scarring on his right brow and lid was not 
noticeable on the examination and the veteran's main 
complaints were concerning his double vision.  In another 
addendum to the VA examination, in December 1999, she 
explained that since the mild astigmatism in each eye was 
approximately symmetrical between the two eyes, it was 
extremely unlikely that this was related to the claimed eye 
injury.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in a December 2001 letter 
of the provisions of the VCAA and the evidence needed to 
establish entitlement to service connection.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  After 
the veteran filed his initial claim the RO advised him of the 
information and evidence that would support his claim.  The 
record also shows that the veteran was notified in the July 
1992 rating decision of the reasons and bases for the denial 
of his claim and that he was further notified of this 
information in the March 1993 statement of the case, and 
supplemental statements of the case issued in July 1994 and 
May 2000 which informed him of the information and evidence 
needed to substantiate the claim.  Thus, the Board finds that 
VA has complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained the veteran's service medical records, which appear 
to be complete, and all records of postservice treatment 
identified by the veteran.  VA also obtained records from the 
Social Security Administration. 

The VA afforded the veteran examinations in December 1993, 
and September 1998.  Neither the veteran nor his 
representative has identified any available unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of the claim.  The Board notes 
that the veteran and his representative were afforded ample 
opportunity to present evidence and argument in support of 
his claim.  There is sufficient evidence of record to decide 
the claim, and VA has satisfied its duties to notify and to 
assist the veteran.  

Legal Criteria

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

With respect to astigmatism, 38 C.F.R. § 3.303(c) provides 
that a refractive error of the eye is not a disease or injury 
within the meaning of applicable legislation governing the 
awards of compensation benefits.  As such, a strictly 
refractive error cannot be recognized as a disease or injury.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Myopia and 
astigmatism are refractive error.  Parker v. Derwinski, 1 
Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 
364 (1992).  Service connection may, however, be granted for 
disability due to in-service aggravation of such a condition 
due to superimposed disease or injury.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The Board has reviewed the evidence cited above and observes 
that there are conflicting opinions regarding the etiology of 
the veteran's eye disorders.  The physician in the December 
1993 VA fee-basis examination concluded that the veteran had 
acquired esotropia from previous trauma.  However, it is not 
apparent from the report of examination whether the physician 
had an opportunity to review the veteran's past medical 
records, specifically those contained in the claims file such 
as a November 1982 record in which the veteran gave an onset 
for his eye disorder as four weeks prior, or a June 1985 
treatment record where he related a childhood injury to his 
right eye.  As such, there is no indication that the doctor's 
opinion is based on anything other than the history that was 
currently reported by the veteran.  In this regard, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that a medical opinion based solely 
on a veteran's recitation of his own history, rather than on 
specific references to his or her medical and service 
history, lacks probative value.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998). 

In contrast to above, the physician who conducted the 
September 1998 VA examination did have an opportunity to 
review the veteran's entire claims file, including the 
service medical records.  This examiner determined that the 
veteran's current eye symptoms, most notably his double 
vision and astigmatism, were not etiologically related to 
injuries sustained during service.  The Board notes that this 
determination is consistent with the fact that, even assuming 
the occurrence of an injury in service, there is no 
indication of medical treatment for double vision between 
separation from service and 1982, approximately 21 years 
following active service.  The absence of such treatment over 
a prolonged period of time is a factor for the Board to 
consider in reaching a determination on the veteran's claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Nor would the presence of astigmatism, first shown in 
service, prove that he sustained an injury to his eye in 
service, since this was shown on the September 1998 VA 
examination to be essentially symmetrical in each eye, and 
therefore as noted by the examiner, extremely unlikely to be 
related to the claimed eye injury.

As the September 1998 VA examination findings were based on a 
documented medical history, the Board finds that the 
September 1998 VA examination report, and subsequent addenda, 
is of greater probative value than the December 1993 VA 
examination report.  As such, the medical evidence, on 
balance, does not support the veteran's lay contention that 
his eye disorders are the proximate result of an inservice 
injury.  The veteran presented testimony to this effect at a 
December 1993 RO hearing and an April 1997 VA hearing before 
the undersigned Board member.  The veteran has also submitted 
a lay statement from his brother in support of his claim.  
However, neither the veteran nor his brother has been shown 
to possess the requisite medical expertise, training, or 
credentials needed to render a competent opinion regarding 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The lay evidence of record 
therefore lacks probative value.  Where the determinative 
issue, as here, involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran has contended that eye problems began following 
an injury during service and continued from that time.  Thus, 
alternatively, service connection may be granted under the 
chronicity provision of 38 C.F.R. § 3.303(b) where evidence 
shows that a veteran had a chronic condition in service, or 
within the presumptive period after service, and that he 
still has such condition.  Again, however, such evidence must 
be medical unless it relates to a condition as to which, 
under case law, lay observation is competent.  If the 
"chronicity" provision is not applicable, service 
connection may be made on the basis of 38 C.F.R. § 3.303(b) 
if the condition is observed during service or during any 
applicable presumptive period after service, provided that 
"continuity of symptomatology" is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

The Board concludes that the evidence of record fails to 
demonstrate the presence of a chronic disorder during service 
or evidence of continuity of symptomatology following 
service.  First, there are no findings of residuals of an eye 
injury in the service medical records; thus, a chronic eye 
disorder is not shown.  Further, there are more than twenty 
years between the veteran's service and his complaints noted 
in treatment records dated in the 1980's.  The absence of any 
medical records of a diagnosis or treatment for eye symptoms 
for many years after service is evidence highly probative 
against the claim.  See Savage v. Gober, 10 Vet. App. 488, 
496 (1997); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).  That is, such evidence weighs against any 
consideration of service connection based on continuity of 
symptomatology.  See Savage, supra.; 38 C.F.R. § 3.303(b) 
(2001).  Finally, the probative medical evidence of the 
greatest evidentiary weight does not support the claim.  

Overall, the preponderance of the evidence is against the 
finding that the veteran's current eye disorders 
(encompassing double vision and astigmatism) were incurred in 
or aggravated by service.  As such, the veteran's claim for 
service connection for residuals of eye injury must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 

The Board notes the representative's argument that the 
September 1998 VA medical examination and subsequent addenda 
were inadequate; however, the representative has not pointed 
to any deficiency in the examination.  The evaluation of the 
veteran's history was very thorough and complete, and 
rationale was provided to support the conclusion that the 
veteran's double vision and astigmatism were most likely not 
the result of head trauma in service.  The representative's 
argument 
appears to merely be a complaint that the examination was 
inadequate because it contradicted evidence in the claims 
file tending to favor the veteran's claim.  


ORDER

Entitlement to service connection for residuals of an eye 
injury is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

